Casey, J. (concurring in part and dissenting in part).
The first cause of action in plaintiff’s complaint should be dismissed because its allegations rely exclusively upon privileged material to establish an essential ingredient of the defamation cause of action. The accusations of rape made in the press advisory and at the press conference clearly constitute the requisite defamatory meaning, but plaintiff also bears the burden of pleading and proving that the defamatory meaning attached to him (see, Bee Publs. v Cheektowaga Times, 107 AD2d 382, 384; see also, Springer v Viking Press, 60 NY2d 916). It is undisputed that none of the accusations made in the press advisory and at the press conference identified plaintiff as the alleged rapist. The material distributed by defendants at the press conference did, however, contain a letter which referred to a civil action commenced by defendant Tracy Malfetano and, after the press conference, Malfetano stated in response to a reporter’s question that she had commenced a civil action. These two references to the existence of a civil action serve as the sole basis for plaintiff’s allegation that the defamatory meaning of the accusations of rape attached to him. According to plaintiff, media representatives identified him as the alleged rapist by visiting the Rensselaer County Clerk’s office where the relevant papers in the action had been filed.
It is my view that the references to the existence of a civil action constitute true and fair reports of a judicial proceeding which are subject to the privilege contained in Civil Rights Law § 74 (see, Ford v Levinson, 90 AD2d 464; see also, Branca v Mayesh, 101 AD2d 872, affd 63 NY2d 994). Without the references at the press conference to the pending action, the accusations of rape do not defame plaintiff because plaintiff does not allege any other means by which the defamatory meaning attached to him. Had defendants issued the press advisory and used the press conference for the sole purpose of publicizing the allegations of rape contained in the pleadings in the civil action commenced by Malfetano against plaintiff, the privilege created by Civil Rights Law § 74 would apply and the only issue would be whether the exception to the *628statutory privilege carved out by Williams v Williams (23 NY2d 592, 599) should apply. I see no reason to reach a different conclusion where, as here, defendants publicized other material, but the only means by which plaintiff claims the defamatory material attached to him was through defendants’ publication of the existence of the pending civil action. Accordingly, because plaintiff’s allegations are insufficient to meet the Williams exception, I would dismiss the complaint in its entirety.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as denied the motions by defendants Sue S. Larsen, Tracy Malfetano, Walter, Thayer and Mishler, P. C. and Mark S. Mishler, for summary judgment dismissing plaintiff’s third cause of action; motions granted to that extent, summary judgment awarded to said defendants and the third cause of action is dismissed; and, as so modified, affirmed.